FILED
                             NOT FOR PUBLICATION                               NOV 01 2010

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JIM FERGUSON,                                      No. 09-15299

               Plaintiff - Appellant,              D.C. No. 2:06-cv-01301-MCE-
                                                   KJM
  v.

CALIFORNIA DEPARTMENT OF                           MEMORANDUM *
CORRECTIONS; et al.,

               Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Jim Ferguson, a former California state prisoner, appeals pro se from the

district court’s order dismissing his action for violating a local rule requiring that a



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                     09-15299
pro se litigant keep the court apprised of his current address. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion, Eldridge v. Block,

832 F.2d 1132, 1137-38 (9th Cir. 1987), and we reverse and remand.

      Although service of orders on Ferguson attempted via United States Mail

inexplicably were returned to the district court as undeliverable, the record shows

that Ferguson had not changed his address. Moreover, there is no indication that

the court considered sanctions less drastic than dismissal or that the court warned

Ferguson that dismissal was imminent. The circumstances of this case do not

justify dismissal. See id. at 1137 (sanctioned party arguably complied with court’s

order and local rule, and if court concluded otherwise it should have granted him

an extension of time in which to comply); see also Hernandez v. City of El Monte,

138 F.3d 393, 400 (9th Cir. 1998) (reversing dismissal where less drastic sanctions

were not considered).

      REVERSED and REMANDED.




                                          2                                    09-15299